Citation Nr: 0709412	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgeann Bollinger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to October 
1969. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a May 2004 rating 
decision of the VA Regional Office (RO) in Indianapolis, 
Indiana that denied service connection for conditions that 
included PTSD. 

In correspondence dated in June 2005, the issues of 
entitlement for service connection diabetes mellitus, 
peripheral neuropathy, melanoma, depression, asthma and 
alcohol abuse were withdrawn from appellate consideration.  
The appellant's representative stated that the only issue for 
consideration was service connection for PTSD.

The veteran was afforded a videoconference hearing at the RO 
in October 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record. 


FINDING OF FACT

The veteran has a current diagnosis of PTSD which competent 
medical evidence links to in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the traumatic stressors he was 
exposed to Vietnam has led to PTSD for which service 
connection should be granted.  

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303(d) (2006).

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred. 38 C.F.R. 
§ 3.304(f) (2006).

Legal Analysis

The veteran served in Vietnam during his second tour of duty 
with a military occupational specialty of freight specialist.  
He received relevant decorations and citations that included 
the Republic of Vietnam Commendation Medal.  

The Board has carefully considered the extensive private 
clinical records which show that the appellant apparently 
began to seek treatment from 2002 for various psychiatric 
symptoms, primarily excessive drinking.  He reported symptoms 
that included chronic anxiety and depression, and feelings of 
helplessness, anger, irritability, uselessness, 
worthlessness, insomnia and loneliness.  A thorough 
background history was recounted noting that the appellant 
was married and divorced four times, had problematic 
interpersonal relationships, and was socially isolated from 
family members.  Although he worked for the state prison 
system for more than 30 years, he reported that he was unable 
to sustain the stresses of the job and that this precipitated 
his retirement.  He was given diagnoses that included major 
depression for which he was prescribed antidepressants. 

The veteran filed a claim in September 2003 for conditions 
that included PTSD.  Subsequently received was a statement in 
which he delineated traumatic stressors in Vietnam including 
daily contact with soldiers who had been killed, well as 
exposure to incoming enemy mortar rounds.  He contended that 
he vividly recalled the smell of decomposing and burnt flesh 
while processing remains for shipment back to the United 
States.  The RO has conceded the existence of a recognizable 
stressor, noting that his primary duty stations included 
DaNang and Plei Ku where military records document attacks on 
both bases resulting in service members and the enemy being 
killed and wounded in action.

The veteran was afforded a VA psychological examination in 
November 2003 where the examiner presented a comprehensive 
chronology and background relating to the appellant's 
military and post service history.  Following the evaluation, 
it was noted that the veteran did report stressors that met 
the Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) stressor criteria.  It was felt, however, that he 
did not report psychiatric symptoms that accorded with a 
diagnosis of PTSD.  Pertinent diagnoses of alcohol dependence 
and major depression in partial depression were rendered.

Subsequently received was a detailed report dated in October 
2006 in which the veteran's private psychologist delineated 
the appellant's numerous psychiatric complaints and symptoms, 
and expressly correlated them to the criteria for PTSD under 
DSM-IV.  A diagnosis of PTSD was rendered based on the 
reported symptomatology and recognized stressors.  

After consideration of the above, the Board concludes that 
the evidence is in relative equipoise with regard to the 
question as to whether the veteran now has PTSD related to 
military service, and triggers the doctrine of benefit of the 
doubt. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  The Board 
also finds that the veteran's testimony and lay statements 
submitted on his behalf are also persuasive.  Therefore, 
because there is a diagnosis of PTSD, competent evidence 
linking the diagnosis to in-service stressors, and credible 
supporting evidence of some stressors, the Board resolves the 
benefit of the doubt in favor of the appellant by finding 
that service connection for PTSD is warranted. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.311(2006).  


ORDER

Service connection for PTSD is granted.



________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


